On Appellant’s Motion for Rehearing.
Appellant’s motion for rehearing, ably and earnestly presented by its learned lady-lawyer, Lynne Tamborello, who has more than once graced these drab precincts to the benefit of this Court in reaching its determinations, has been carefully considered; neither was there “a hasty and ill-considered decision” originally rendered. On the contrary, the learned trial court is shown to have spent well-nigh one full month in hearing and determining the cause there, while here on the appeal similar mature consideration has been given the review of its decision.
Nor will this court venture a jousting with appellant’s counsel over her “philosophy of the law”, since, in its opinion, as applied to this piece of practical litigation, the philosophy of the facts as found by the trial court overrides it at all events.
Those facts — at least the controlling ones — are thus again, epitomized, and in no material respect successfully attacked by appellant, in the appellee’s brief:
“(1) Fruit and Fruit executed a warranty deed to W. B. Lewis, on April 25, 1928, conveying the property in question, together with other property.
“(2) On April 28, 1928, W. B. Lewis, et ux, executed a warranty deed to the *621property m question, together with other property to J. E. Sawhill, reciting that part of the consideration was evidenced by two vendor’s lien notes in the principal sum of $5,000.00, each, signed by J. E. Sawhill and payable to the order of W. B. Lewis.
“(3) On April 28, 1928, by a written transfer executed by W. B. Lewis et ux., said two vendor’s lien notes, aggregating $10,000.00, were transferred to Gray Realty Company, reciting a payment of $10,-000.00 in cash for said notes.
“(4) On May 4th, 1928, by written transfer, said two notes aggregating $10,-000.00 were transferred by the Gray Realty Company to R. E. R. Lloyd et ux., reciting a cash consideration of $10,000.00.
“(5) On May 29th, 1928, T. A. Smith filed suit in the District Court of Harris County, Texas, against W. B. Lewis and J. E. Sawhill, charging fraud, but this suit did not involve the property in controversy.
“(6) On August 1, 1928, W. B. Lewis filed his answer and cross action in this suit in Harris County, Texas, and made W. C. Gray and the Gray Realty Company a party thereto and mentioned this property in controversy in said pleading.
“(7) On November 15, 1928, W. B. Lewis caused a lis pendens notice to be filed in Galveston County, Texas, describing in it the property in controversy, and reciting that the defendants in said suit in Harris County, Texas, were Gray Realty Company and W. C. Gray.
“(8) On December 6, 1928, R. E. R. Lloyd filed suit in Galveston County, Texas, on the two notes aggregating $10,-000.00, because of default in payment of semi-annual interest.
“(9) On January 12, Í929, Lloyd obtained judgment against Sawhill on his amended petition, wherein he rescinded the sale and obtained the' title and possession of the property in controversy.
“(10) On February 14, 1929, Lloyd et ux. conveyed the property in controversy to J. M. Lowry, under whom appellee, Elbert Ware, claims title by regular conveyances.
“(11) On March 16, 1929, Lloyd and wife, are for the first time, made parties to the T. A. Smith suit in Harris. County, Texas.
“(12) On November 4, 1930, Lloyd and wife filed a disclaimer in said T. A. Smith suit in -Harris County, Texas, and alleged that they paid $10,000.00 in cash for said two vendor’s lien notes, but had sold said property before they were joined in said suit to J. M. Lowry.
“(13) On, November 4, 1930, judgment was entered in the T. A. Smith case in Harris County, Texas, in favor of M. J. Huggins, mother of W. B. Lewis, as to the property in question. It is noteworthy that R. E. R. Lloyd and wife were dismissed, and no costs assessed against them in this case.”
Upon those facts alone, it is this Court’s reiterated conclusion that no other judgment could have been properly rendered than the one here challenged.
Neither is it material that this Court, following a like inadvertence in the ap-pellee’s brief, cited in its original opinion these three cases, the first two of which have been reversed by the Supreme Court and writ of error granted in the third one, to-wit: Smith v. Pate, Tex.Civ.App., 43 S.W. 312, Fielder v. Houston Oil Co., Tex.Civ.App., 165 S.W. 48, and Hartel v. Dishman, Tex.Civ.App., 116 S.W.2d 891.
On the reconsideration, those three citations have been eliminated from the original opinion, but in all other respects this Court is constrained to leave it unchanged.
The motion for rehearing will be refused.